Citation Nr: 1022830	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

As support for his claims, the Veteran testified at a hearing 
at the RO in April 2010 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.


FINDING OF FACT

It is just as likely as not the Veteran's bilateral hearing 
loss and tinnitus are the result of repeated exposure to 
excessively loud noise (i.e., acoustic trauma) during his 
military service - especially while working as a mechanic.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claims are being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

The Veteran contends he developed these conditions because of 
acoustic trauma due to his military occupational specialty 
(MOS) as a mechanic, which intrinsically required a lot of 
time around loud engines without any hearing protection.  He 
says he has had difficulty hearing and ringing in his ears 
since service.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by these standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present.  
Service connection is possible if this current hearing loss 
disability can be adequately linked to the Veteran's military 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).

Here, there is no disputing the Veteran has satisfied this 
threshold preliminary evidentiary burden of establishing he 
has bilateral hearing loss and tinnitus.  His private 
treatment records show a noticeable worsening of his hearing 
from at least 1992 through 2003.  A VA compensation 
examination conducted in July 2006 resulted in a diagnosis of 
mild to severe high frequency sensorineural hearing loss in 
the right ear, with a puretone threshold average of 41 
decibels and speech recognition of 96 percent.  Concerning 
the Veteran's left ear, the examiner found moderate high 
frequency sensorineural hearing loss with a puretone 
threshold average of 43 decibels and speech recognition of 
100 percent.  That July 2006 examiner also diagnosed 
bilateral constant tinnitus.  A private medical examination 
by Dr. A.H. in November 2006 similarly resulted in a 
diagnosis of mild to severe, high frequency sensorineural 
hearing loss bilaterally and tinnitus.  Furthermore, the even 
more recent VA compensation examination addendum from October 
2008 confirmed these prior diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  Specifically, the 
Veteran's right ear was found to have normal, sloping to 
severe, sensorineural hearing loss with a puretone threshold 
average of 40 decibels and speech recognition of 92 percent.  
And concerning the left ear, the examiner also found normal, 
sloping to severe, sensorineural hearing loss with a puretone 
threshold average of 44 decibels and speech recognition of 88 
percent.

Given these extensive audiometric findings, there is no 
questioning the Veteran has met the first and indeed perhaps 
most fundamental requirement for his claims in proving that 
he has bilateral hearing loss and tinnitus.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this 
required proof of these current disabilities, there could be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).

Therefore, the determinative issue is whether these 
disabilities are related to his military service, as he is 
alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or a 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Based on the medical and other evidence in the file for 
consideration, the Board finds that it is as likely as not 
the Veteran suffered acoustic trauma in service as he is 
alleging.  Indeed, his DD Form 214 confirms his MOS was 
vehicle mechanic.  His personal statements and April 2010 
hearing testimony elaborate that he spent a considerable 
amount of time in that capacity around loud engines and was 
not provided any hearing protection.  This is credible 
evidence of potential acoustic trauma during service in a 
noisy environment - especially since, in comparison, 
he clarified during his recent hearing that his work since 
service in lumber mills, as a civilian, was with the benefit 
of hearing protection, and that he only hunts about 1-2 times 
per year in total.  Hensley, 5 Vet. App. at 159.  His 
assertions of suffering more intense noise exposure during 
his military service because of his MOS are competent and 
credible and, thus, satisfactory lay evidence of service 
incurrence of hearing loss and tinnitus, even though there is 
no official record of such injury in service.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as 
service treatment records).

Here, even without evidence of tinnitus or hearing loss upon 
leaving service, the Board finds there is competent and 
credible evidence on file sufficient to grant the Veteran's 
claims for service connection.  This is especially true when 
mindful of the fact that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the diseases were incurred in service.  See 38 C.F.R. 
§ 3.303(d).

The relevant evidence addressing this determinative issue of 
causation includes private treatment records from 1992 
through 2003 submitted by the Veteran showing his hearing 
loss throughout this time period; a private medical nexus 
opinion from Dr. A.H., dated in November 2006; and the report 
of a VA compensation examination and subsequent addendum, 
dated in July 2006 and October 2008, respectively.  



The July 2006 VA examiner pointed out the Veteran had a 
history of civilian occupational and recreational noise 
exposure as presumably another potential cause for his 
hearing loss and tinnitus.  Consequently, while conceding the 
existence of these claimed disabilities, this VA examiner did 
not attribute these conditions to the Veteran's military 
service, either as directly or presumptively incurred in 
service, instead to other unrelated factors.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385.

That VA examiner, however, did not provide very much (if any) 
discussion of the medical rationale for his unfavorable 
opinion.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

As a means of rebutting this VA examiner's unfavorable 
opinion, the Veteran submitted a private medical nexus 
opinion from Dr. A.H., dated in November 2006, which as 
mentioned also list diagnoses of bilateral sensorineural 
hearing loss and tinnitus.  But of equal or even greater 
significance, this opinion also attributes both disabilities 
to the Veteran's military service, and specifically to the 
acoustic trauma he sustained.  Dr. A.H. acknowledged the 
Veteran's post-service occupational and recreational 
activities may have "exacerbated" his disabilities, meaning 
made them worse, but while at the same time reiterating they 
had to already have existed for this worsening to have 
occurred.  So he did not in any way retract his opinion that 
these disabilities are the result of the Veteran's earlier 
military service.

Upon receiving this supporting medical nexus opinion from Dr. 
A.H., and apparently because it conflicted with the July 2006 
VA examiner's conclusions, the RO obtained an addendum 
opinion in October 2008.  And after reviewing the claims file 
for the pertinent medical and other history, the October 2008 
designated VA audiologist agreed with the July 2006 VA 
examiner, not the contrary opinion offered in November 2006 
by Dr. A.H..  As one reason for favoring the July 2006 VA 
examiner's opinion over Dr. A.H.'s November 2006 opinion, the 
commenting October 2008 audiologist cited Dr. A.H.'s apparent 
failure to thoroughly review and consider relevant evidence 
in the Veteran's claims file.  In further discussion, this 
October 2008 VA examiner cited as her supporting rationale 
the fact that service record audiograms showed normal hearing 
when the Veteran left the military in 1967.  So she 
resultantly concluded that she could not provide an etiology 
of the Veteran's hearing loss and tinnitus because the only 
documentation available shows the hearing loss occurred 
sometime after 1967 and before 1992 (when his civilian 
occupational audiology reports first reveal the presence of 
high frequency hearing loss).  She therefore concluded the 
hearing loss and tinnitus could not be attributed to his 
earlier military service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), however, the 
Court determined a VA examination was inadequate because the 
examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of 
evidence in the service treatment records to provide a 
negative opinion).  And as already alluded to, in another 
precedent case, Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Federal Circuit Court addressed lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as 
service treatment records.

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to the opinion is within the province of the 
Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

When adjudicating the claim in the August 2006 rating 
decision at issue, the RO did not have the medical opinion in 
support of the Veteran's claims from Dr. A.H.  However, the 
RO did discount the probative value of Dr. A.H.'s supporting 
opinion, in comparison to the July 2006 VA examiner's, in the 
March 2008 SOC on the premise that July 2006 VA examiner's 
opinion was based on a "comprehensive review of the 
Veteran's entire claims folder as well as Veteran's reported 
history of noise exposure during and after service."  And 
this indeed may sometimes tip the scales in favor of one 
opinion versus another.  See Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); 
and Black v. Brown, 10 Vet. App. 279 (1997).  But, like the 
July 2006 VA examiner, Dr. A.H., as a licensed audiologist, 
has the qualifications, training, and expertise to comment 
and provide a probative opinion regarding hearing-related 
injuries.  The November 2006 opinion offered by Dr. A.H. 
contains the same reported history as does the report of the 
July 2006 VA compensation examination (and, for that matter, 
even the addendum opinion since obtained in October 2008).  

To this effect, in further attempting to discount the 
probative value of Dr. A.H.'s November 2006 supporting 
opinion, the RO in the March 2008 SOC and again in the 
November 2008 SSOC cited the fact that Dr. A.H. had relied on 
the history the Veteran had provided to him concerning his 
noise exposure during and since service.  But in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated VA 
may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if VA 
rejects the statements of the Veteran as lacking credibility.  
The Court also more recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review 
of the claims file is not dispositive of the probative value 
of a medical opinion.  Rather, it is the information gathered 
from that review (or lack thereof) that is more 
determinative.

The Court has cautioned VA against seeking an additional 
medical opinion where favorable evidence in the record is 
unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against a Veteran's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  As is the case here, there is 
no inherent reason to question the credibility of the history 
the Veteran recounted to Dr. A.H. of significant noise 
exposure during his military service, especially in light of 
his MOS as an engine mechanic.  



And in his April 2010 hearing testimony, the Veteran 
explained the difference in the level of noise exposure that 
he experienced during service in comparison to the extent or 
amount he has experienced since service, including in his 
civilian occupational and recreational activities.  And he is 
competent to make this critical distinction, even as a 
layman, and his testimony concerning this is equally 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, 
it is just as likely as not the Veteran's bilateral hearing 
loss and tinnitus are attributable to his military service.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So 
service connection for these conditions must be granted.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus also is 
granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


